Citation Nr: 0030691	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
in which the RO, inter alia, denied service connection for 
PTSD.  By decision of October 1998, the case was remanded for 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.


REMAND

As noted previously, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996-
2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98

The veteran's service personnel records show that he served 
in Vietnam from October 1968 to September 1969.  His military 
occupational specialty (MOS) was wireman; he received several 
awards and decorations, none of which confirm that he engaged 
in combat with the enemy.  

The veteran has maintained that he experienced stressful 
combat-related events in service that led to his PTSD.  
Specifically, the veteran indicated that he was exposed to 
rocket, sniper and mortar attacks.  He related being exposed 
to sniper attacks while restoring communication wires on 
poles and also crawling through minefields.  He said that he 
was in Vietnam during the TET offensive and was assigned to 
Corps I near Phu Bai.  The veteran specifically reported 
stressors including the death of a friend, Dave Bartock, and 
the wounding of another friend, Earl Reed Hunt.  

Private medical records and a VA examination report both 
diagnosed the veteran with PTSD, but the diagnoses were not 
based on verified stressors that occurred in service.  Based 
on the foregoing, the October 1998 Board remand noted that 
the diagnosis of PTSD in the claims folder, based on 
unverified stressors, was inadequate.  The case was remanded 
to attempt to verify the veteran's reported stressors.  In 
addition, the veteran was noted to be in receipt of 
disability benefits from the Social Security Administration 
and the medical records on which the award was based were not 
in the claims folder.  Those records, as well as other 
referenced medical treatment records pertaining to 
psychiatric treatment were to be obtained and associated with 
the claims folder.

Pursuant to the remand, the RO sent the veteran a letter 
dated in June 1999 requesting that he submit the evidence 
outlined by the Board in the remand, namely more detailed 
information about his purported stercorous in service.  
Although the veteran never responded, as requested, the RO 
nonetheless made an attempt to corroborate the veteran's 
claimed in-service stressful experiences.  Unfortunately, 
however, in its April 2000 correspondence to the U.S. Armed 
Services Center for Unit Records Research-that was later 
forwarded to the Marine Corps Historical Center-the RO did 
not specify the events the RO was attempting to verify; 
rather, the RO indicated that it had enclosed the veteran's 
description of events, and copy of which does not appear in 
claims file.  The only documents subsequently received were 
the command chronologies for the veteran's unit and company, 
which does not appear to include any information helpful to 
the adjudication of the claim.  

Under these circumstances, the Board finds that the RO should 
again attempt to get specific information from the veteran 
concerning the details surrounding his purported stressors-
specifically, the alleged mortar and rocket attacks, the 
death of David Bartock, and the wounding of Earl Reed Hunt.  
The Board emphasizes that it is imperative that the veteran 
provide any information that would assist in corroborating 
the claimed in-service stressful experiences.  Since there is 
no legal requirement that such an event be established only 
by official records, the veteran should also be invited to 
statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  If evidence establishing the veteran's 
purported stressors is not received, the RO should undertake 
necessary development to corroborate the specifically claimed 
events (at a minimum, the death injury noted above during the 
period the veteran served in Vietnam).  The Board would 
emphasize, however, that requiring corroboration of every 
detail, including the veteran's personal participation [in 
the claimed event(s)], defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  As 
requested previously, if the RO determines that evidence has 
been received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below.  

The Board also notes that in the prior remand, the Board 
specified private medical records to be obtained and 
associated with the record.  These included records from Drs. 
Patel and Andrews, Greene County Memorial Hospital, and The 
C.A.R.E. Center.  Because the veteran did not respond to the 
RO's request for information, the RO was unable to obtain 
signed authorizations to obtain the records.  However, the 
Board notes that the above records were identified in private 
medical records originally noted to have been considered by 
the Social Security Administration (SSA) in conjunction with 
the veteran's claim for disability benefits.  The RO should 
obtain the veteran's SSA file, to include the award letter 
and all medical records underlying the award of disability 
benefits, from the Social Security Administration, since such 
file could well contain some or all of the records identified 
above, or other records pertinent to the appeal.  All other 
outstanding pertinent medical records should also be obtained 
and associated with the claims file.

Under these circumstances, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and copies of all medical records 
associated with the veteran's application 
that supported the award of such 
benefits.

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file pertinent medical record Drs. 
Patel and Andrews, Greene County Memorial 
Hospital, and The C.A.R.E. Center (if not 
received pursuant to the above-requested 
development), as well as any other 
outstanding medical records of treatment 
for PTSD identified by the veteran.  If 
any requested records is unavailable, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented, and the veteran so 
advised. 

3.  The RO should again contact the 
veteran and ask him to provide specific 
information concerning the claimed in-
service stressful events that led to his 
PTSD, to specifically include the mortar 
and rocket attacks he claimed he 
experienced, as well as the death of his 
friend David Bartock, and the wounding of 
his friend Earl Reed Hunt.  Such 
information should include the dates and 
locations of the alleged events, as well 
as the units of the individuals involved.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information 
ls an adequate search for verifying 
information can not be conducted.  The 
veteran should also be invited to 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.  

4.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences is received, the RO 
should prepare a letter specifying each 
of the veteran's claimed in-service 
stressful experiences (including any 
additional information received from the 
veteran regarding his claimed stressors, 
and accompanied by copies of the 
veteran's DD Form 214, service personnel 
records, and all associated documents), 
to the Department of the Navy, 
Headquarters, United States Marine Corps 
Historical Center.  That organization 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressful 
experiences.  The RO should conduct any 
additional development or follow up 
action suggested by the Historical 
Society.  

5.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) deemed established by the 
record. This report is then to be added 
to the claims file.  If no claimed in-
service stressful experience has been 
verified, then the RO should so state in 
its report, skip the development request 
in paragraph 6, below, and proceed with 
paragraph 7.  

6.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experience 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include the complete 
rationale for all opinions expressed.

7.  To avoid future remand, the RO must 
review the claims folder and ensure that 
all of the aforementioned development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented before the case is 
returned to the Board.

8.  The RO should readjudicate the 
veteran's claim for service connection 
for PTSD on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must render a specific 
finding as to whether the veteran engaged 
in combat with the enemy.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
matters and concerns noted in this 
remand.  

9.  If the determination remains adverse 
to the veteran, both he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
given the opportunity to respond within 
the applicable time before the matter is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


